Name: Commission Regulation (EEC) No 2820/87 of 21 September 1987 on arrangements for imports into the Community of certain textile products (category 2) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/22 Official Journal of the European Communities 22. 9 . 87 COMMISSION REGULATION (EEC) No 2820/87 of 21 September 1987 on arrangements for imports into the Community of certain textile products (category 2) originating in Indonesia means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Indo ­ nesia to France between 23 June and the date of entry into force of this Regulation, to Germany, Italy and the Benelux between 7 August and the date of entry into force of this Regulation and to Ireland, Denmark, Greece, Spain and Portugal between 12 September and the date of entry into force of this Regulation must be set off against the quantitative limits introduced for the relevant periods in 1987 ; Whereas these quantitative limits do not prevent the importation of products covered thereby but shipped from Indonesia to France before the date of entry into force of Regulation (EEC) No 2122/87, to Germany, Italy and the Benelux before the date of entry into force of Regulation (EEC) No 2422/87, and to Ireland, Denmark, Greece, Spain and Portugal before the entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 2) specified in the Annex hereto and originating in Indonesia have exceeded the level referred to in paragraph 2 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 23 June 1987 Indonesia was notified of a request for consulta ­ tions ; Whereas, pending a mutually satisfactory solution , imports into France were made subject to provisional quantitative restrictions for the period from 23 June to 22 September 1987 by Commission Regulation (EEC) No 2122/87 (2), and imports into the Federal Republic of Germany, Italy and the Benelux were made subject to provisional quantitative restrictions for the period from 7 August to 22 September 1987 by Commission Regulation (EEC) No 2422/87 (3) ; Whereas in consultations held on 10 to 12 September 1987 it was agreed that imports of textile products falling within category 2 should be subject to quantitative limits for the period 23 June to 31 December 1987 in the case of France, for the period 7 August to 31 December 1987 in the case of Germany, Italy and the Benelux, for the period 12 September to 31 December 1987 in the case of Ireland, Denmark, Greece, Spain and Portugal and it was also agreed that imports into the Community should be subject to quantitative limits for the years 1988 to 1991 ; Whereas imports of these products into the United Kingdom were already subject to a regional limitation from 1987 to 1991 pursuant to Regulation (EEC) No 4136/86 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origina ­ ting in Indonesia and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products referred to in Article 1 , shipped from Indo ­ nesia to France before the date of entry into force of Regulation (EEC) No 2122/87 and to Germany, Italy and the Benelux before the date of entry into force of Regula ­ tion (EEC) No 2422/87 and not yet released for free circu ­ lation , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before those dates. Products referred to in Article 1 , shipped from Indonesia to Ireland, Denmark, Greece, Spain and Portugal before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . (') OJ No L 387, 31 . 12 . 1986, p. 42 . (2) OJ No L 197, 18 . 7. 1987, p. 19 . (3) OJ No L 233, 11 . 8 . 1987, p. 11 . 22 . 9 . 87 Official Journal of the European Communities No L 269/23 (b) the importation of products covered thereby but shipped from Indonesia to Germany, Italy and the Benelux before the date of entry into force of Regula ­ tion (EEC) No 2422/87 ; (c) the importation of products covered thereby but shipped from Indonesia to Ireland, Denmark, Greece, Spain and Portugal before the date of entry into force of this Regulation . 2. Imports of products shipped from Indonesia to France from the date of entry into force of Regulation (EEC) No 2122/87 and to Germany, Italy and the Benelux from the date of entry into force of Regulation (EEC) No 2422/87 shall remain subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 4136/86 . Imports of products shipped from Indonesia to Ireland , Denmark, Greece, Spain and Portugal from the date of entry into force of this Regulation shall remain subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86 . 3 . In applying the provisions of paragraph 2 all quanti ­ ties of products shipped from Indonesia to France from 23 June 1987, to Germany, Italy and the Benelux from 7 August 1987 and to Ireland, Denmark, Greece , Spain and Portugal from 12 September 1987 and released for free circulation shall be deducted from the quantitive limits established for the relevant periods in 1987 . These limits shall not, however, prevent : (a) the importation of products covered thereby but shipped from Indonesia to France before the entry into force of Regulation (EEC) No 2122/87 ; Article 3 Regulations (EEC) No 2122/87 and (EEC) No 2422/87 are hereby repealed . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 September 1987 . For the Commission Willy DE CLERCQ Member of the Commission No L 269/24 Official Journal of the European Communities 22. 9 . 87 ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code ( 1987) Third country Units Member States Quantitative limitsDescription (4)1 2 3) (5) (6) (7) (8) from 23 June to 31 December 1987 55.092 Indonesia tonnes F 1,206Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics , pile fabrics, chenille fabrics , tulle and other net fabrics from 7 August to 31 December 1987 55.09-03 , 04, 05 , 06, 07, 08, 09, 10 , 11 , 12, 13 , 14, 15 , 16, 17, 19 , 21 , 29, 32 , 34, 35 , 37, 38 , 39, 41 , 49, 51 , 52 , 53, 54, 55, 56 , 57 , 59 , 61 , 63 , 64, 65, 66 , 67, 68 , 69, 70 , 71 , 73 , 75, 76, 77, 78 , 79 , 80 , 81 , 82, 83, 84, 85, 87, 88 , 89 , 90, 91 , 92, 93 , 98 , 99 D (') I (') BNL (l ) 579 2,088 876 from 12 September to 31 December 1987 DK E GR IRL P 180 65 13 7 27 from 1 January to 31 December 1987 UK (2) 1,850 EEC EEC EEC EEC 1988 : 14,560 1989 : 15,142 1990 : 15,748 1991 : 16,378 from 23 June to 31 December 1987 2 a) 55.09 Indonesia tonnes F 410a) of which : other than bleached unbleached or 55.09-06, 07, 08 , 09 , 51 , 52, 53 , 54, 55 , 56 , 57, 59, 61 , 63 , 64, 65, 66, 67, 70 , 71 , 73 , 83 , 84, 85, 87, 88 , 89 , 90, 91 , 92, 93 , 98 , 99 from 7 August to 31 December 1987 D I BNL 226 856 386 from 1 2 September to 31 December 1987 DK E GR IRL P 90 25 5 3 21 from 1 January to 31 December 1987 UK (2) 278 EEC EEC EEC EEC 1988 : 5,422 1989 : 5,638 1990 : 5,864 1991 : 6,098 (') Additional quantities are available for products other than those falling with 2 (a) as follows : D : 400 tonnes ; 1 : 60 tonnes ; BNL : 600 tonnes. (2) Limit already established in Regulation (EEC) No 4136/86 (OJ No L 387 of 31 . 12. 1986).